DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 06/11/2021. Claims 1-20 are currently pending in the application. An action follows below:
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/546,655, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
For instance, the limitations of claim 1, “receiving, from user equipment, instructions for sensing two or more sensed attributes; causing the sensing circuitry to measure: [[1]] an impedance or a resistance of respective ones of the input signals, which are sent to gates of transistors of the respective sensor cells of a sensor array, through the respective sensor cells, and [[2]] a magnitude or a phase of the impedance or the resistance of the input signals, which are sent to gates of transistors of the respective sensor cells of a sensor array, through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes; and providing, to the user equipment or another external device, the sensed magnitudes or phases of the respective ones of the impedance or the resistance of the input signal through the respective sensor cells,” which were not described in the specification of the prior-filed application in such a way as to reasonably convey to one 
(i) 	The paragraphs 55-56 of the corresponding US 2018/0024688 A1 of the prior-filed application discloses:
“[0055]   In the example of FIG. 2 the apparatus 1 also comprises one or more transmitters 25. The one or more transmitters 25 may comprise any means which enables the apparatus 1 to establish a communication connection with another device. The transmitter 25 may enable the apparatus 1 to exchange information with the another device. In some examples the another device could be another user device, such as a mobile phone or tablet computer, a server or any other suitable device. 
[0056]    The communication connection which is established by the transmitter 25 may comprise a wireless connection. In some examples the wireless communication connection may comprise a connection such as near field communication (NFC), Bluetooth, wireless local area network (wireless LAN), Bluetooth low energy (BTLE) or any other suitable connection. In some examples the connection may comprise a connection dedicated to the sensor so that only information associated with the sensor is transmitted using the connection.”

However, these paragraphs of the prior-filed application do not explicitly disclose the exchanged information being instructions for sensing two or more sensed attributes, as claimed, and the transmitted information associated with the sensor being the sensed magnitude or phases of the respective ones of the impedance or the resistance of the input signal through the respective sensor cells, as claimed. In other word, the prior-filed application does not explicitly disclose in detail “receiving, from user equipment, instructions for sensing two or more sensed attributes; and providing, to the user equipment or another external device, the sensed magnitudes or phases of the respective ones of the impedance or the resistance of the input signal through the respective sensor cells” of the above underlined limitations.

(ii)	The paragraph 43 of the corresponding US 2018/0024688 A1 of the prior-filed application discloses “impedance of each of the sensors 33” and the paragraph 93 of the corresponding US 2018/0024688 A1 of the prior-filed application discloses “resistance of each sensor cell.” However, the prior filed applicant does not explicitly disclose in detail “an impedance of the input signal or the plural input signals” and “a resistance of the input signal or the plural input signals” or “an impedance or a resistance of respective ones of the input signals through the respective sensor cells” of the above underlined limitations.

the gate input signals [6] provided/sent to gates of transistors [31] of respective sensor cells and the sensing input signals [4] through the respective sensor cells, i.e., the [[gate]] input signals [6] provided/sent to gates of transistors [31] of respective sensor cells is different from the [[sensing]] input signals [4] through the respective sensor cells. However, the original disclosure of the prior-filed application does not explicitly disclose the input signals provided/sent to gates of transistors of respective sensor cells being same as the input signals through the respective sensor cells, of the above underlined limitations.

(iv)	The paragraph 51 of the corresponding US 2018/0024688 A1 of the prior-filed application discloses:
“[0051] The analyzing circuitry 21 may be configured to sample the signal 22.  
In some examples the analyzing circuitry 21 may comprise an analogue to digital 
converter which may be configured to sample the signal 22.  The sampled signal 
may then be analyzed to provide a data indicative of the real and imaginary 
components of the signal 22.  For instance, a discrete Fourier transform may be 
performed on the sampled signal.  This data may be used to calculate the 
magnitude and/or phase of the impedance of each of the sensors 33 within the 
sensor arrangement 3.”

This paragraph of the prior-filed application explicitly discloses the magnitude and/or phase of the impedance of each sensor obtained by calculating the sampled data obtained by sampling the signal 22. However, the original disclosure of the prior-filed application does not explicitly disclose the magnitude or the phase of the impedance or the resistance of the input signals obtained by measuring at the sensing circuitry, as claimed.
	
(v)	Furthermore, the original disclosure of the prior-filed application does not explicitly in detail “a phase of the resistance of the input signals” of the above underlined limitations.

Regarding to the limitations of claim 10, see the discussion of claim 1 above for similar limitations.

a receiver configured to receive, from the user equipment, the instructions for sensing the two or more sensed attributes and communicate the instructions to the processing circuitry, wherein the receiver is configured to receive the instructions from the user equipment via one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN)” which were not described in the specification of the prior-filed application in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the prior-filed application was filed, had possession of the claimed invention, see the above discussion of claim 1 above.

Regarding to the limitations of claim 12, “a receiver configured to receive, from the user equipment, the instructions for sensing the two or more sensed attributes, communicate the instructions to the processing circuitry, and receive, from the sensing circuitry, in response to communicating the instructions to the sensing circuitry, the sensed magnitude for each of the two or more sensed attributes” which were not described in the specification of the prior-filed application in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the prior-filed application was filed, had possession of the claimed invention, see the above discussion of claim 1 above.

Regarding to the limitations of claim 13, “a receiver configured to receive, from the user equipment, the instructions for sensing the two or more sensed attributes, communicate the instructions to the processing circuitry, and receive, from the sensing circuitry, in response to communicating the instructions to the sensing circuitry, a complex output signal providing data indicative of the impedance or the resistance of the input signal through the respective sensor cells” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the prior-filed application was filed, had possession of the claimed invention, see the above discussion of claim 1 above.
For the above reasons, the filing date of this present application is to be its own filing date 06/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites limitations, “causing the sensing circuitry to measure an impedance or a resistance of respective ones of the input signals, which are sent to gates of transistors of the respective sensor cells of a sensor array, through the respective sensor cells, a magnitude or a phase of the impedance or the resistance of the input signals, which are sent to gates of transistors of the respective sensor cells of a sensor array, through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes” in lines 3-9.
 First, the paragraph 44 of the specification discloses “impedance of each of the sensors 33” and the paragraph 93 of the corresponding US 2018/0024688 A1 of the prior-filed application discloses “resistance of each sensor cell.” Furthermore, although the current claim is a part of the original disclosure of this application (but not of the original disclosure of the prior-filed application, as discussed in the “Priority” section,) however, this claim itself does not explicitly provide adequate information regarding to “an impedance of the input signal or the plural input signals” and “a resistance of the input signal or the plural input signals” or “the sensing circuit measuring an impedance or a resistance of respective ones of the input signals through the respective sensor cells” of the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Second, Fig. 3 of the current application explicitly discloses the gate input signals [6] provided/sent to gates of transistors [31] of respective sensor cells and the sensing input signals [4] through the respective sensor cells, i.e., the [[gate]] input signals [6] provided/sent to gates of transistors [31] of respective sensor cells is different from the [[sensing]] input signals [4] through the respective sensor cells. However, the original disclosure of the prior-filed application does not explicitly disclose the input signals provided/sent to gates of transistors of respective sensor cells being same as the input signals through the respective sensor cells, of the above underlined limitations.
Third, the paragraph 52 of the specification discloses:
“[0052] The analyzing circuitry 21 may be configured to sample the signal 22.  
In some examples the analyzing circuitry 21 may comprise an analogue to digital 
converter which may be configured to sample the signal 22.  The sampled signal 
may then be analyzed to provide a data indicative of the real and imaginary 
components of the signal 22.  For instance, a discrete Fourier transform may be 
performed on the sampled signal.  This data may be used to calculate the 
magnitude and/or phase of the impedance of each of the sensors 33 within the 
sensor arrangement 3.”

This paragraph of the current application explicitly discloses the magnitude and/or phase of the impedance of each sensor obtained by calculating the sampled data obtained by sampling the signal 22. Furthermore, although the current claim is a part of the original disclosure of this application (but not of the original disclosure of the prior-filed application, as discussed in the “Priority” section,) however, this claim itself does not explicitly provide adequate information regarding to “the magnitude or the phase of the impedance or the resistance of the input signals obtained by measuring at the sensing circuitry” of the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Fourth, although the current claim is a part of the original disclosure of this application (but not of the original disclosure of the prior-filed application, as discussed in the “Priority” section,) however, this claim itself does not explicitly provide adequate information regarding to “a phase of the resistance of the input signals” of the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Fifth, the above underlined limitations contain feature, “a phase of the impedance or the resistance of the input signals through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes.” Although the current claim is a part of the original disclosure of this application (but not of the original disclosure of the prior-filed application, as discussed in the “Priority” section,) however, this claim itself does not explicitly provide adequate information regarding to “a phase being indicative of a sensed magnitude” or the above feature of the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 2-9, these claims are therefore rejected for at least the reason set forth in claim 1 above.

As per claim 10, see the discussion in the rejection of claim 1 for similar limitations. In addition to claim 10, this claim further recites a limitation, “wherein the processing circuitry is further configured to cause provision of the sensed magnitude of each of the two or more sensed attributes to the user equipment” in last two lines. The term, “provision of the sensed magnitude” is not found in the original specification. Although the current claim is a part of the original disclosure of this application (but not of the original disclosure of the prior-filed application, as discussed in the “Priority” section,) however, this claim itself does not explicitly provide adequate information regarding to “provision of the sensed magnitude” or “provision of the sensed magnitude of each of the two or more sensed attributes” of the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 11-20, these claims are therefore rejected for at least the reason set forth in claim 10 above.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the 
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2014/0013865 A1; hereinafter White) in view Hack et al. (US 5,536,932; hereinafter Hack.) 
As per claim 1, White discloses an apparatus for sensing and an associate method (see at least Fig. 7, disclosing an apparatus [10] for sensing and an associate method,) the method comprising: 
 (see at least ¶¶ 162, 165, 168, disclosing the processor including an input interface to receive commands, as the instructions, in the form of the signal from the external device or the user equipment such as a mobile phone or server;) 
 	 causing sensing circuitry to sense the two or more sensed attributes by sending input signals to  the gate of the in-line transistor [76] of respective sensor cells of a sensor array, the respective sensor cells being associated respectively with the two or more sensed attributes (see Fig. 7, disclosing the claimed sensing circuitry comprising elements [5, 6, 8]; see at least Figs. 5A-5B; ¶ 117, disclosing the sensing signal circuitry [6] comprising a signal generator [46] configured to send input signals [11] to respective sensor cells of a sensor array of the sensor arrangement 12; see at least Figs. 7-9; ¶¶ 136, 144-146, disclosing first selection circuitry [5] configured to activate the drive and sense electrodes of a selected sensor cell of the sensor cells to which a non-zero gate input signal G is provided to the gate of the in-line transistor [76], thereby causing the respective sensor cells to sense two or more sensed attributes based upon a change in impedance;) and
	causing the sensing circuitry to measure an impedance or a resistance of respective ones of the input signals through the respective sensor cells, a magnitude or a phase of the impedance or the resistance of the input signals through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes (see at least Figs. 7, 8; ¶ 133; ¶ 136, disclosing second selection circuitry [8] configured to activate at least one of the first sensor cell or the second sensor cell and receive a complex output signal 13/So from the at least one of the first sensor cell or the second sensor cell; further see at least Figs. 3A, 3C, 7; ¶¶ 63, 64, disclosing the second circuitry [8] comprising an analogue multiplexer MUX2 configured to receive a complex output signal [13] comprising both real components Xo and imaginary components Yo from the sensor cells. Moreover, a person of ordinary skill in the art would obviously recognized that, when the sensor comprises only a resistive material, the impedance of the resistance of the resistive material being [ZR = R + jX] (where R is a real component and X is an imaginary component), and when the sensor comprises only a capacitive material, a person of ordinary skill in the art would obviously recognized the impedance of the resistance of the resistive material being [ZC = 1/jωC] (where ωC is an imaginary component.) Since White further discloses at least ¶ 58 the sensor comprises both a resistive material and a capacitive material, the output signal comprising a total impedance of the impedance of the capacitive material and the impedance of the resistive material [¶ 91] and the magnitude and phase of the impedance calculated based on such impedance is well-known to a person of ordinary skill in the relevant art. In other words, a person of ordinary skill in the relevant art would have recognized that the impedance, the resistance, or the magnitude of the impedance or the resistance in the White complex output signal [13] is indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes,)  
	providing, to the user equipment or another external device,  at the external device or the user equipment (see at least ¶¶ 162, 165, 168, disclosing the processor including an output interface to output data and/or commands in the form of signal for performing various functions at the external device or the user equipment such as a mobile phone or server.) 
	White, as discussed above, discloses the processor of the apparatus including an input interface for receiving, from user equipment, instructions and an output interface for providing, to the user equipment or another external device, data and/or commands in the form of signal for performing various functions at the external device or the user equipment, but is silent to “the specific instruction for sensing two or more sensed attributes” and “providing, to the user equipment or another external device, the sensed magnitudes or phases of the respective ones of the impedance or the resistance of the input signal through the respective sensor cells,” as claimed. However, since White’s the apparatus, as discussed above, is directed to sensing sensed attributes and processing signal components of the sensed attributes and is capable of receiving instructions and providing, to the user equipment or another external device, data and/or commands in the form of signal for performing various functions at the external device or the user equipment, a person of ordinary skill in the art would obviously modify the method of White to receive the specific instruction for sensing two or more sensed attributes and to provide the sensed magnitudes or phases of the respective ones of the impedance or the resistance, as desired as claimed, in accordance with a particular application.
	Accordingly, White, as discussed above, discloses all limitations of this claim including a passive matrix of sensor cells so that each sensor cell does not have a single transistor (see at least Figs. 3C, 7,) but is silent to teach “gates of transistors of respective sensor cells,” as claimed. 
However, in the same field of endeavor, Hack discloses a communication device and an associate method (see at least Abstract; Col. 1:9-16; Col. 2:24-28, disclosing electronic communication device and an associate method), the communication device comprising an apparatus (see at least Figs. 1, 4, 5, disclosing an image sensor) comprising:
a sensor arrangement comprising an active matrix of sensor cells, wherein each sensor cell comprises a single transistor and a sensor coupled to the single transistor, a first sensor cell of the plurality of sensor cells comprises a first single transistor electrically coupled to a first sensor, and a second sensor cell of the plurality of sensor cells comprises a second single transistor electrically coupled to a second sensor (see at least Fig. 1A, disclosing a sensor arrangement comprising an active matrix of sensor cells, wherein each sensor cell comprises a transistor [TFT 14] and a sensor 12 coupled to the transistor, a first sensor cell [e.g., a leftmost sensor cell in the first row of sensor cells] of the plurality of sensor cells comprises a first single transistor 14 electrically coupled to a first sensor 12, and a second sensor cell [e.g., a sensor cell being adjacent to the above-exemplified first sensor cell in the first row/ column of sensor cells] of the plurality of sensor cells comprises a second single transistor 14 electrically coupled to a second sensor 12; note that Col. 1:58-60 explicitly disclosing a reference number “14” for an unlabeled transistor connected to the light-receiving element 12 (as the claimed sensor), as shown in Fig. 1A;)
first selection circuitry configured to send gate input signals to gates of the  transistors of respective sensor cells of a sensor array so as to cause the respective sensor cells to sense the sensed attributes (see at least Figs. 1A-1B, disclosing first selection circuitry comprising a plurality of elements [18] and configured to send a gate input signal on the gate line [16] to gates of the transistors [14] of the respective sensor cells [[each sensor cell comprising a transistor 14, a light receiving element 12, and a capacitor]] connected to the gate line and another gate input signal on the gate line [16] to gates of the transistors [14] of the respective sensor cells [[each sensor cell comprising a transistor 14, a light receiving element 12, and a capacitor]] connected to the another gate, so as to cause the respective sensor cells to sense the sensed attributes;) 
see at least Fig. 1A, disclosing second selection circuitry comprising an analogue multiplexer including a plurality of readout circuits 22 and configured to receive an output signal from at least one of the first sensor cell or the second sensor cell;) and 
sensing signal circuitry configured to provide an input signal to at least one of the first sensor cell or the second sensor cell (see at least Figs. 1A-1B, disclosing a sensing signal circuitry configured to provide an input signal VB to each sensor cell,) 
wherein the sensor arrangement is electrically coupled at a first end to the second selection circuitry and electrically coupled at a second end to the sensing signal circuitry (see at least Fig. 1A, disclosing the sensor arrangement electrically coupled at a first end to the second selection circuitry and electrically coupled at a second end to the sensing signal circuitry.)

White, as discussed above, discloses a passive matrix of sensor cells, each sensor cell not including a transistor (see at least Figs. 3C, 7) and each sensor cell selected by turning on both a common in-line transistor 76 associated with the corresponding drive electrode and a common in-line transistor 76 associated with the corresponding sense electrode (see at least Fig. 9; ¶¶ [0144]-[0146].) Hack, as discussed above, discloses an active matrix of sensor cells, each sensor cell including a single transistor connected to a sensor and each sensor cell selected by simply turning on such transistor within the selected sensor cell, with a gate input signal provided to the gate of the transistor of the selected cell. Hack further teaches the active matrix of sensor cells being well suited for use in large area and high resolution electronic applications and providing ease and low cost of manufacture (see at least Col. 2:24-34.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the White apparatus to utilize the active matrix of sensor cells, in view of the teaching in the Hack reference, to improve the above modified apparatus of the White reference for the predictable result of providing ease and low cost of manufacture, especially being well suited for use in large area and high resolution electronic applications. Accordingly, the above modified White in view Hack obviously renders all limitations of this claim.

also see ¶ 169,) but is silent to one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN). However, Official Notice is taken that both the concept and the advantages of utilizing one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN) to wirelessly communicate the instructions in the short distance to reduce the cost of the wireless communications and the existing cellular mobile phone including Bluetooth are well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the apparatus and the method of White in view of Hack to utilize one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN) for receiving instructions, as one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN) is well-known to use in the existing cellular mobile phone and in the short distance.
	As per claim 3, White teaches the method further comprising: receiving, from the sensing circuitry, the sensed magnitude for each of the two or more sensed attributes (see the discussion in the rejection of claim 1; or see White at least Figs. 3A, 3C, 7; ¶¶ 63, 64, disclosing the second circuitry [8] comprising an analogue multiplexer MUX2 configured to receive a complex output signal [13] comprising both real components Xo and imaginary components Yo from the sensor cells. Moreover, a person of ordinary skill in the art would obviously recognized that, when the sensor comprises only a resistive material, the impedance of the resistance of the resistive material being [ZR = R + jX] (where R is a real component and X is an imaginary component), and when the sensor comprises only a capacitive material, a person of ordinary skill in the art would obviously recognized the impedance of the resistance of the resistive material being [ZC = 1/jωC] (where ωC is an imaginary component.) Since White further discloses at least ¶ 58 the sensor comprises both a resistive material and a capacitive material, the output signal comprising a total impedance of the impedance of the capacitive material and the impedance of the resistive material [¶ 91] and the magnitude and phase of the impedance calculated based on such impedance is well-known to a person of ordinary skill in the relevant art. In other words, a person of ordinary skill in the relevant art would have recognized that White obviously teaches receiving, from the sensing circuitry, the sensed magnitude for each of the two or more sensed attributes.)
	As per claim 4, White teaches the method further comprising: receiving, from the sensing circuitry, a complex output signal providing data indicative of the impedance or the resistance of the input signal through the respective sensor cells; and determining, based upon the impedance of the input signals through the respective sensor cells, the sensed magnitude for each of the two or more sensed attributes (see the discussion in the rejection of claim 1; or see White at least Figs. 3A, 3C, 7; ¶¶ 63, 64, disclosing the second circuitry [8] comprising an analogue multiplexer MUX2 configured to receive a complex output signal [13] comprising both real components Xo and imaginary components Yo from the sensor cells. Moreover, a person of ordinary skill in the art would obviously recognized that, when the sensor comprises only a resistive material, the impedance of the resistance of the resistive material being [ZR = R + jX] (where R is a real component and X is an imaginary component), and when the sensor comprises only a capacitive material, a person of ordinary skill in the art would obviously recognized the impedance of the resistance of the resistive material being [ZC = 1/jωC] (where ωC is an imaginary component.) Since White further discloses at least ¶ 58 the sensor comprises both a resistive material and a capacitive material, the output signal comprising a total impedance of the impedance of the capacitive material and the impedance of the resistive material [¶ 91] and the magnitude and phase of the impedance calculated based on such impedance is well-known to a person of ordinary skill in the relevant art. In other words, a person of ordinary skill in the relevant art would have recognized that White obviously teaches receiving, from the sensing circuitry, a complex output signal [13] providing data indicative of the impedance or the resistance of the input signal through the respective sensor cells; and determining, based upon the impedance of the input signals through the respective sensor cells, the sensed magnitude for each of the two or more sensed attributes.)
	As per claim 6, the above modified White in view of Hack obviously renders wherein the respective sensor cells comprise a first sensor cell and a second sensor cell, the first sensor cell comprising a first single transistor electrically coupled to a first sensor and the second sensor cell comprising a second single transistor electrically coupled to a second sensor (see Hack at least Fig. 1A, disclosing each of sensor cells comprising element [12, 14,CPD], thereby rendering the respective sensor cells comprising a first sensor cell and a second sensor cell, the first sensor cell comprising a first single transistor [14] electrically coupled to a first sensor [12/ 12, 14] and the second sensor cell comprising a second single transistor [14] electrically coupled to a second sensor [12/ 12, 14],) the first sensor comprising a first material having an impedance which changes in response to a first sensed attribute of the two or more sensed attributes and the second sensor comprising a second material having an impedance which changes in response to a second sensed attribute of the two or more sensed attributes (see White at least ¶¶ 54-58, disclosing the sensor comprising a capacitive material having an impedance [ZC = 1/jωC] which changes in response to a sensed parameter/ attribute as the capacitance changes in response to a sensed parameter/ attribute [not that impedance of the capacitor and/or a resistive material having an impedance [ZR = R + jX or ZR = R]which changes in response to a sensed attribute as the resistance changes in response to a sensed attribute; also see ¶¶ 76-82 and 91 if necessary; further see at least ¶¶ 56-58, disclosing that, for some sensor cells comprising the variable capacitive sensors, the sensed attribute associated with changes in the impedance is different than the sensed attribute associated with changes in the impedance for other sensor cells comprising the variable resistive sensors, thereby rendering White disclosing the first sensor cell comprising the first sensor comprising one of the capacitive material or a resistive material, as the claimed first material, having an impedance which changes in response to the first sensed attribute, and the second sensor cell comprising the second sensor comprising another of the capacitive material or a resistive material, as the claimed second material having an impedance which changes in response to the second sensed attribute.) 
As per claim 7, the above modified White discloses the sensing circuitry comprising an analogue multiplexer configured to receive a complex output signal from the first sensor cell or the second sensor cell, wherein the complex output signal comprises both real and imaginary components (see the discussion in the rejection of claim 1; or see White at least Figs. 7, 8; ¶ 133; ¶ 136, disclosing second selection circuitry 8 configured to activate at least one of the first sensor cell or the second sensor cell and receive a complex output signal 13/So from the at least one of the first sensor cell or the second sensor cell; further see White at least Figs. 3A, 3C, 7; ¶¶ 63, 6], disclosing the second circuitry 8 comprising an analogue multiplexer MUX2 configured to receive a complex output signal 13 comprising both real components Xo and imaginary components Yo from the sensor cells. Moreover, a person of ordinary skill in the art would obviously recognized that, if the sensor comprises only a resistive material, the impedance of the resistance of the resistive material being [ZR = R + jX] (where R is a real component and X is an imaginary component) and if the sensor comprises only a capacitive material, a person of ordinary skill in the art would obviously recognized the impedance of the resistance of the resistive material being [ZC = 1/jωC] (where ωC is an imaginary component.) Since White further discloses at least ¶ [0058] the sensor comprises both a resistive material and a capacitive material, the output signal comprising a total impedance of the impedance of the capacitive material and the impedance of the resistive material (see at least ¶ [0091].) As such, the White output signal is a complex output signal comprising both real and imaginary components.) 
As per claim 8, the above modified White obviously renders the sensor array comprising a plurality of sensor cells arranged in a plurality of rows of sensor cells and a plurality of columns of sensor cells orthogonal to the plurality of rows of sensor cells (see White at least Figs. 3A, 7; also see Hack disclosing the same at least Fig. 1A.)
As per claim 9, the above modified White obviously renders the first sensed attribute and the second sensed attribute selected from among: ultraviolet light exposure, infrared radiation exposure, thermal impact, relative humidity, a magnitude of force of a touch, ambient light exposure, a magnitude of stretching, a temperature, visible light exposure, a chemical concentration, or an antigen concentration (see White at least ¶ 75, disclosing the sensed parameters/ attribute comprising a change in temperature, a change in relative humidity, light, ultraviolet radiation and more.)

As per claim 10, White discloses an apparatus and an associate method (see at least ¶ 89, disclosing a portable electronic device; Figs. 6, 11, disclosing associated methods), the apparatus comprising: 
	processing circuitry (see at least Fig. 3A; ¶ 89, disclosing the claimed processing circuitry including the necessary electronics and the processing circuitry [22] for operation of the sensor arrangement; also see  ¶¶ 162-164, 168, 169, disclosing various processors,) configured to: 
 	 	receive, from user equipment, commands/ instructions  (see at least ¶¶ 162, 165, 168, disclosing the processor including an input interface to receive commands/ instructions in the form of the signal from the external device or the user equipment such as a mobile phone or server;) 
 	 	interpret the instructions received from the user equipment (see at least ¶ 161, 162, disclosing to interpret the instructions received from the user equipment that enable hardware functionality;) 
 	 	cause sensing circuitry to sense the two or more sensed attributes by sending input signals to  the gate of the in-line transistor [76] of respective sensor cells of a sensor array, the respective sensor cells being associated respectively with the two or more sensed attributes (see Fig. 7, disclosing the claimed sensing circuitry comprising elements [5, 6, 8]; see at least Figs. 5A-5B; ¶ 117, disclosing the sensing signal circuitry [6] comprising a signal generator [46] configured to send input signals [11] to respective sensor cells of a sensor array of the sensor arrangement 12; see at least Figs. 7-9; ¶¶ 136, 144-146, disclosing first selection circuitry [5] configured to activate the drive and sense electrodes of a selected sensor cell of the sensor cells to which a non-zero gate input signal G is provided to the gate of the in-line transistor [76], thereby causing the respective sensor cells to sense two or more sensed attributes based upon a change in impedance;) and
		cause the sensing circuitry to measure an impedance or a resistance of the input signal through the respective sensor cells, the impedance, the resistance, or the magnitude of the input signal through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes (see at least Figs. 7, 8; ¶ 133; ¶ 136, disclosing second selection circuitry 8 configured to activate at least one of the first sensor cell or the second sensor cell and receive a complex output signal 13/So from the at least one of the first sensor cell or the second sensor cell; further see at least Figs. 3A, 3C, 7; ¶¶ 63, 64, disclosing the second circuitry 8 comprising an analogue multiplexer MUX2 configured to receive a complex output signal 13 comprising both real components Xo and imaginary components Yo from the sensor cells. Moreover, a person of ordinary skill in the art would obviously recognized that, if the sensor comprises only a resistive material, the impedance of the resistance of the resistive material being [ZR = R + jX] (where R is a real component and X is an imaginary component) and if the sensor comprises only a capacitive material, a person of ordinary skill in the art would obviously recognized the impedance of the resistance of the resistive material being [ZC = 1/jωC] (where ωC is an imaginary component.) Since White further discloses at least ¶ 58 the sensor comprises both a resistive material and a capacitive material, the output signal comprising a total impedance of the impedance of the capacitive material and the impedance of the resistive material [¶ 91] and the magnitude and/or phase calculated based on such impedance is well-known to a person of ordinary skill in the relevant art. In other words, a person of ordinary skill in the relevant art would have recognized that the impedance, the resistance, or the magnitude of the input signal through the respective sensor cells in the White complex output signal [13] is indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes,)  
	wherein the processing circuitry is further configured to cause  at the user equipment (see at least ¶¶ 162, 165, 168, disclosing the processor including an output interface to output data and/or commands in the form of signal for performing various functions at the external device or the user equipment such as a mobile phone or server.) 
	White, as discussed above, discloses the processor of the apparatus including an input interface for receiving, from user equipment, instructions and an output interface for causing data and/or commands to the user equipment for performing various functions at the user equipment, but is silent to “the specific instruction for sensing two or more sensed attributes” and “causing provision of the sensed magnitudes of each of the two or more sensed attributes to the user equipment,” as claimed. However, since White’s the apparatus, as discussed above, is directed to sensing sensed attributes and processing signal components of the sensed attributes and is capable of receiving instructions and causing data and/or commands to the user equipment for performing various functions at the user equipment, a person of ordinary skill in the art would obviously modify the method of White to receive the specific instruction for sensing two or more sensed attributes and to cause provision of the sensed magnitude of each of the two or more sensed attributes to the user equipment, as desired as claimed, in accordance with a particular application.
	Accordingly, White, as discussed above, discloses all limitations of this claim including a passive matrix of sensor cells so that each sensor cell does not have a single transistor (see at least Figs. 3C, 7,) but is silent to teach “gates of transistors of respective sensor cells,” as claimed. 
Hack discloses a communication device and an associate method (see at least Abstract; Col. 1:9-16; Col. 2:24-28, disclosing electronic communication device and an associate method), the communication device comprising an apparatus (see at least Figs. 1, 4, 5, disclosing an image sensor) comprising:
a sensor arrangement comprising an active matrix of sensor cells, wherein each sensor cell comprises a single transistor and a sensor coupled to the single transistor, a first sensor cell of the plurality of sensor cells comprises a first single transistor electrically coupled to a first sensor, and a second sensor cell of the plurality of sensor cells comprises a second single transistor electrically coupled to a second sensor (see at least Fig. 1A, disclosing a sensor arrangement comprising an active matrix of sensor cells, wherein each sensor cell comprises a transistor [TFT 14] and a sensor 12 coupled to the transistor, a first sensor cell [e.g., a leftmost sensor cell in the first row of sensor cells] of the plurality of sensor cells comprises a first single transistor 14 electrically coupled to a first sensor 12, and a second sensor cell [e.g., a sensor cell being adjacent to the above-exemplified first sensor cell in the first row/ column of sensor cells] of the plurality of sensor cells comprises a second single transistor 14 electrically coupled to a second sensor 12; note that Col. 1:58-60 explicitly disclosing a reference number “14” for an unlabeled transistor connected to the light-receiving element 12 (as the claimed sensor), as shown in Fig. 1A;)
first selection circuitry configured to send gate input signals to gates of the  transistors of respective sensor cells of a sensor array so as to cause the respective sensor cells to sense the sensed attributes (see at least Figs. 1A-1B, disclosing first selection circuitry comprising a plurality of elements [18] and configured to send a gate input signal on the gate line [16] to gates of the transistors [14] of the respective sensor cells [[each sensor cell comprising a transistor 14, a light receiving element 12, and a capacitor]] connected to the gate line and another gate input signal on the gate line [16] to gates of the transistors [14] of the respective sensor cells [[each sensor cell comprising a transistor 14, a light receiving element 12, and a capacitor]] connected to the another gate, so as to cause the respective sensor cells to sense the sensed attributes;) 
second selection circuitry comprising an analogue multiplexer configured to receive an output signal from at least one of the first sensor cell or the second sensor cell (see at least Fig. 1A, disclosing second selection circuitry comprising an analogue multiplexer including a plurality of readout circuits 22 and configured to receive an output signal from at least one of the first sensor cell or the second sensor cell;) and 
sensing signal circuitry configured to provide an input signal to at least one of the first sensor cell or the second sensor cell (see at least Figs. 1A-1B, disclosing a sensing signal circuitry configured to provide an input signal VB to each sensor cell,) 
wherein the sensor arrangement is electrically coupled at a first end to the second selection circuitry and electrically coupled at a second end to the sensing signal circuitry (see at least Fig. 1A, disclosing the sensor arrangement electrically coupled at a first end to the second selection circuitry and electrically coupled at a second end to the sensing signal circuitry.)

White, as discussed above, discloses a passive matrix of sensor cells, each sensor cell not including a transistor (see at least Figs. 3C, 7) and each sensor cell selected by turning on both a common in-line transistor 76 associated with the corresponding drive electrode and a common in-line transistor 76 associated with the corresponding sense electrode (see at least Fig. 9; ¶¶ [0144]-[0146].) Hack, as discussed above, discloses an active matrix of sensor cells, each sensor cell including a single transistor connected to a sensor and each sensor cell selected by simply turning on such transistor within the selected sensor cell, with a gate input signal provided to the gate of the transistor of the selected cell. Hack further teaches the active matrix of sensor cells being well suited for use in large area and high resolution electronic applications and providing ease and low cost of manufacture (see at least Col. 2:24-34.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the White apparatus to utilize the active matrix of sensor cells, in view of the teaching in the Hack reference, to improve the above modified apparatus of the White reference for the predictable result of providing ease and low cost of manufacture, especially being well suited for use in large area and high resolution electronic applications. Accordingly, the above modified White in view Hack obviously renders all limitations of this claim.

As per claim 11, the above modified White, as discussed in the rejection of claim 10, obviously renders a receiver configured to receive, from the user equipment via a cellular network or other networks, the instructions for sensing the two or more sensed attributes and see White at least ¶¶ 162, 165, 168, 169, disclosing the processor including an input interface, as a receiver, to receive commands/ instructions from the user equipment such as a mobile phone, and communicating the instructions to the processing circuitry, thereby rendering the above modified White obviously rendering the receiver configured to receive, from the user equipment, the instructions for sensing the two or more sensed attributes and communicating the instructions to the processing circuitry, wherein the receiver is configured to receive the instructions from the user equipment,) but is silent to one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN). However, Official Notice is taken that both the concept and the advantages of utilizing one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN) to wirelessly communicate the instructions in the short distance to reduce the cost of the wireless communications and the existing cellular mobile phone including Bluetooth are well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the apparatus and the method of White in view of Hack to utilize one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN) for receiving instructions, as one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN) is well-known to use in the existing cellular mobile phone and in the short distance.
	As per claim 12, the above modified White, as discussed in the rejection of claim 10, obviously renders a receiver configured to receive, from the user equipment, the instructions for sensing the two or more sensed attributes, communicate the instructions to the processing circuitry, and receive, from the sensing circuitry, in response to communicating the instructions to the sensing circuitry, the sensed magnitude for each of the two or more sensed attributes (see the discussion in the rejection of claim 3 for similar limitations; further see White at least ¶¶ 162, 165, 168, 169, disclosing the processor including an input interface, as a receiver, to receive commands/ instructions from the user equipment such as a mobile phone, and communicating the instructions to the processing circuitry.)
	As per claim 13, the above modified White, as discussed in the rejection of claim 10, obviously renders a receiver configured to receive, from the user equipment, the instructions for see the discussion in the rejection of claim 3 for similar limitations; further see White at least ¶¶ 162, 165, 168, 169, disclosing the processor including an input interface, as a receiver, to receive commands/ instructions from the user equipment such as a mobile phone, and communicating the instructions to the processing circuitry.)
	As per claims 15-20, see the discussion in the rejections of claims 6-9 for similar limitations.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White in view Hack, and further in view of Liu (US 2008/0137525 A1.) 
	As per claims 5 and 14, the above modified White, as discussed in the rejection of claims 4 and 13, discloses the determining, based upon the impedance of the input signals through the respective sensor cells, the sensed magnitude for each of the two or more sensed attributes, but is silent to the determining comprising performing a discrete Fourier transform on the complex output signal to determine the magnitude or the phase of each of the two or more sensed attributes. 
	However, Liu discloses a technique of performing a discrete Fourier transform on the complex output signal to accurately determine the magnitude or the phase of the complex output signal (see at least ¶ 20.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the technique of performing a discrete Fourier transform on the complex output signal to accurately determine the magnitude or the phase of the complex output signal, in the apparatus and method of the above modified White, in view of the teaching in the Liu reference, to improve the above modified apparatus and method of the White reference for the predictable result of accurately determining the magnitude or the phase of the complex output signal, thereby obviously rendering the determining comprising performing a discrete Fourier transform on the complex 



SECOND SET OF REJECTIONS:
As discussed in the above “Priority” section, the effective filing date of this present application is to be its own filing date 06/11/2021.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouvala et al. (US 2018/0024688 A1; hereinafter Rouvala.)
As per claim 1, Rouvala discloses an apparatus for sensing and an associate method (see at least Figs. 1-2, disclosing an apparatus [10] for sensing and an associate method,) the method comprising: 
	receiving, from user equipment, information  (see at least ¶ 57, disclosing the apparatus comprising one or more receivers to receive information from other devices; see ¶ 56, disclosing other devices including the user device, as the user equipment;) 
 	 causing sensing circuitry to sense the two or more sensed attributes by sending input signals to gates of transistors of respective sensor cells of a sensor array, the respective sensor cells being associated respectively with the two or more sensed attributes (see at least Figs. 3-4; ¶¶ 69-70, disclosing causing sensing circuitry [5, 7, 9] to sense the two or more sensed attributes by sending input signals [6] to gates of transistors [31] of respective sensor cells [35] of a sensor array [3], the respective sensor cells being associated respectively with the two or more sensed attributes;) and
	causing the sensing circuitry to measure an impedance or a resistance of respective ones of the input signals through the respective sensor cells, a magnitude or a phase of the impedance or the resistance of the input signals through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes (see at least Fig. 3; ¶¶ 41-44, disclosing: causing the sensing circuitry to measure an impedance or a resistance of respective ones of the input signals through the respective sensor cells, a magnitude or a phase of the impedance or the resistance of the input signals through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes;)  
	providing, to the user equipment or another external device, see ¶ 58, ¶ 61.)
	Rouvala, as discussed above, discloses receiving, from user equipment, information, instead of “instructions for sensing two or more sensed attributes” as claimed, and providing, to the user equipment or another external device, information obtained from the sensor arrangement and information about the parameters of the environment, instead of “the sensed magnitudes or phases of the respective ones of the impedance or the resistance of the input signal through the respective sensor cells” as claimed.
	However, since Rouvala’s the apparatus, as discussed above, is directed to sensing sensed attributes and processing signal components of the sensed attributes and is capable of receiving information and providing, to the user equipment or another external device, information obtained from the sensor arrangement and information about the parameters of the environment, a person of ordinary skill in the art would obviously modify the method of Rouvala to receive the specific instruction for sensing two or more sensed attributes and to provide the sensed magnitudes or phases of the respective ones of the impedance or the resistance, as desired as claimed, in accordance with a particular application. Accordingly, the above modified Rouvala obviously renders all limitations of this claim.

As per claim 2, the above modified Rouvala, as discussed in the rejection of claim 1, obviously renders the instructions received from the user equipment via one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN) (see ¶ 56.)
As per claim 3, the above modified Rouvala, as discussed in the rejection of claim 1, obviously renders the method further comprising: receiving, from the sensing circuitry, the sensed magnitude for each of the two or more sensed attributes (see at least ¶¶ 49-51, 54.)
As per claim 4, the above modified Rouvala, as discussed in the rejection of claim 1, obviously renders the method further comprising: receiving, from the sensing circuitry, a see at least ¶¶ 49-51, 54.) 
As per claim 5, the above modified Rouvala, as discussed in the rejection of claim 4, obviously renders the method, wherein the determining comprises performing a discrete Fourier transform on the complex output signal to determine the magnitude or the phase of each of the two or more sensed attributes (see at least ¶ 51.)
As per claim 6, the above modified Rouvala, as discussed in the rejection of claim 1, obviously renders the method, wherein the respective sensor cells comprise a first sensor cell and a second sensor cell, the first sensor cell comprising a first single transistor electrically coupled to a first sensor, the first sensor comprising a first material having an impedance which changes in response to a first sensed attribute of the two or more sensed attributes, the second sensor cell comprising a second single transistor electrically coupled to a second sensor, the second sensor comprising a second material having an impedance which changes in response to a second sensed attribute of the two or more sensed attributes (see at least Figs. 3-4; ¶ 10.)
As per claim 7, the above modified Rouvala, as discussed in the rejection of claim 6, obviously renders the method, wherein the sensing circuitry comprises an analogue multiplexer configured to receive a complex output signal from the first sensor cell or the second sensor cell, wherein the complex output signal comprises both real and imaginary components (see at least Fig. 3; ¶ 41.)
As per claim 8, the above modified Rouvala, as discussed in the rejection of claim 1, obviously renders the method, wherein the sensor array comprises a plurality of sensor cells arranged in a plurality of rows of sensor cells and a plurality of columns of sensor cells orthogonal to the plurality of rows of sensor cells (see at least Figs. 3-4.)
	As per claim 9, the above modified Rouvala, as discussed in the rejection of claim 1, obviously renders the method, wherein the first sensed attribute and the second sensed attribute are selected from among: ultraviolet light exposure, infrared radiation exposure, thermal impact, relative humidity, a magnitude of force of a touch, ambient light exposure, a magnitude of stretching, a temperature, visible light exposure, a chemical concentration, or an antigen concentration (see at least ¶¶ 71-73.)

As per claim 10, Rouvala discloses an apparatus (see at least Figs. 1-2, disclosing an apparatus [10] for sensing,) the apparatus comprising: 
	processing circuitry (see at least Fig. 2; ¶ 57, disclosing processing circuitry comprising at least elements [21, 23, 25] and one or more receivers) configured to: 
 	 	receive, from user equipment, information  (see at least ¶ 57, disclosing the apparatus comprising one or more receivers to receive information from other devices; see ¶ 56, disclosing other devices including the user device, as the user equipment;) 
 	 	interpret the information ¶ 55, ¶ 57;) 
 	 	cause sensing circuitry to sense the two or more sensed attributes by sending input signals to gates of transistors of respective sensor cells of a sensor array, the respective sensor cells being associated respectively with the two or more sensed attributes (see at least Figs. 3-4; ¶¶ 69-70, disclosing causing sensing circuitry [5, 7, 9] to sense the two or more sensed attributes by sending input signals [6] to gates of transistors [31] of respective sensor cells [35] of a sensor array [3], the respective sensor cells being associated respectively with the two or more sensed attributes;) and
	 	cause the sensing circuitry to measure an impedance or a resistance of the input signal through the respective sensor cells, the impedance or the resistance of the input signal through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes (see at least Fig. 3; ¶¶ 41-44, disclosing: causing the sensing circuitry to measure an impedance or a resistance of respective ones of the input signals through the respective sensor cells, a magnitude or a phase of the impedance or the resistance of the input signals through the respective sensor cells being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes,)  
 	wherein the processing circuitry is further configured to cause see ¶ 58, ¶ 61.)
instructions for sensing two or more sensed attributes” as claimed, and causing, to the user equipment or another external device, information obtained from the sensor arrangement and information about the parameters of the environment, instead of “provision of the sensed magnitude of each of the two or more sensed attributes” as claimed.
	However, since Rouvala’s the apparatus, as discussed above, is directed to sensing sensed attributes and processing signal components of the sensed attributes and is capable of receiving information and causing, to the user equipment or another external device, information obtained from the sensor arrangement and information about the parameters of the environment, a person of ordinary skill in the art would obviously modify the method of Rouvala to receive the specific instruction for sensing two or more sensed attributes and to cause provision of the sensed magnitude of each of the two or more sensed attributes to the user equipment, as desired as claimed, in accordance with a particular application. Accordingly, the above modified Rouvala obviously renders all limitations of this claim.
	
	As per claim 11, the above modified Rouvala, as discussed in the rejection of claim 10, obviously renders a receiver configured to receive, from the user equipment, the instructions for sensing the two or more sensed attributes and communicate the instructions to the processing circuitry, wherein the receiver is configured to receive the instructions from the user equipment via one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN) (further see ¶ 57, disclosing one or more receivers; see ¶ 56, disclosing the receiver configured to receive the instructions from the user equipment via one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN).)
As per claim 12, the above modified Rouvala obviously renders the apparatus of claim 10 further comprising: a receiver configured to receive, from the user equipment, the instructions for sensing the two or more sensed attributes, communicate the instructions to the processing circuitry, and receive, from the sensing circuitry, in response to communicating the instructions to the sensing circuitry, the sensed magnitude for each of the two or more sensed attributes (see at least ¶¶ 49-51, 54, 57.)
	As per claim 13, the above modified Rouvala obviously renders the apparatus of claim 10, further comprising: a receiver configured to receive, from the user equipment, the see at least ¶¶ 49-51, 54, 57.) 
	As per claim 14, the above modified Rouvala obviously renders the apparatus of claim 13, wherein the determining comprises performing a discrete Fourier transform on the complex output signal to determine the sensed magnitude of each of the two or more sensed attributes (see at least ¶ 51.)
As per claim 15, the above modified Rouvala obviously renders the apparatus of claim 10, wherein the sensor array comprises a plurality of sensor cells including the respective sensor cells being associated with the two or more sensed attributes (see at least Figs. 3-4; ¶ 10.)
	As per claim 16, the above modified Rouvala obviously renders the apparatus of claim 15, wherein each sensor cell of the plurality of sensors cells comprises a single transistor electrically coupled to a sensor (see at least Figs. 3-4.)
	As per claim 17, the above modified Rouvala obviously renders the apparatus of claim 10, wherein the respective sensor cells comprise a first sensor cell and a second sensor cell, the first sensor cell comprising a first single transistor electrically coupled to a first sensor, the first sensor comprising a first material having an impedance which changes in response to a first sensed attribute of the two or more sensed attributes, the second sensor cell comprising a second single transistor electrically coupled to a second sensor, the second sensor comprising a second material having an impedance which changes in response to a second sensed attribute of the two or more sensed attributes (see at least Figs. 3-4; ¶ 10.)
	As per claim 18, the above modified Rouvala obviously renders the apparatus of claim 17, wherein the sensing circuitry comprises an analogue multiplexer configured to receive a complex output signal from the first sensor cell or the second sensor cell, wherein the complex output signal comprises both real and imaginary components (see at least Fig. 3; ¶ 41.)
	As per claim 19, the above modified Rouvala obviously renders the apparatus of claim 10, wherein the sensor array comprises a plurality of sensor cells arranged in a plurality of rows see at least Figs. 3-4.)
	As per claim 20, the above modified Rouvala obviously renders the apparatus of claim 10, wherein the first sensed attribute and the second sensed attribute are selected from among: ultraviolet light exposure, infrared radiation exposure, thermal impact, relative humidity, a magnitude of force of a touch, ambient light exposure, a magnitude of stretching, a temperature, visible light exposure, a chemical concentration, or an antigen concentration (see at least ¶¶ 71-73.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626